DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) and species b (claim 3, illustrated in Figs. 25-26) in the reply filed on February 2, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of the claims are sufficiently related as not present a search burden.  This is not found persuasive because the restriction requirement was predicated upon a lack of unity.  As such, the issue of search burden is moot.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 6, 9, 10, 12 and 16-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-8, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “where the second pass is directed longitudinally or radially opposite or substantially opposite to the first pass” in Lines 20-21.  The metes and bounds of the second pass being “directed” longitudinally or radially are not clearly delineated.  This is a crucial aspect of the claimed invention and should recite clearly how the second pass is undertaken.  Additionally, it is unclear whether the terms “opposite” or “substantially opposite” apply to longitudinally or not.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US Patent No. 3,128,657) in view of Margulis (EP 0699495 A1).
(Claims 1 and 15) Herbert discloses a turning method (Figs. 1-2; Col. 2, Lines 11-62) for a computerized numerical control lathe.  The method includes the step of providing a cutting tool (Fig. 2) that has a coupling portion (30), an intermediate portion (20) and a cutting portion (T).  The intermediate portion (20) extending between the coupling portion (30) and the cutting portion (T).  A longitudinal center axis of the coupling portion (30) defines a tool rotational axis (Fig. 2).  The intermediate portion extending along the longitudinal center axis (Fig. 2).  The cutting portion (T) including a top surface (Figs. 1a-1d) and the top surface (7) faces away from the coupling portion (30).  The cutting portion (T) includes a first nose portion (14).  The first nose portion (14) having a first cutting edge (12 on left side of nose), a second cutting edge (12 on right side of nose), and a convex nose cutting edge (14) connecting the first and second 
Margulis discloses a cutting method with a second pass where the second pass is directed longitudinally opposite or substantially opposite to the first pass (Figs. 12-13).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Herbert with a second pass in the opposite direction as suggested by Margulis in order to remove further material and save time from resetting the machine to the first pass start position.  In the modified method, the first cutting edge (12 to the left of the nose) is inactive and such that the second cutting edge (12 to the right of the nose) is active.
(Claim 2) In the modified method, during the second pass at least a portion of a machined surface from the first pass is further machined.
(Claim 3) The modified method includes during the first pass, rotating (Figs. 1b-1d; Col. 2, Lines 11-62) the cutting tool (T) in a first direction around the tool rotational axis (16; Fig. 2) and during the first second pass, rotating the cutting tool in a second direction (opposite to that in the first pass due to the opposite directional feed) around the tool rotational axis (16; Fig. 2).
(Claim 5) Herbert does not disclose repeating the first pass and the second pass to progressively cut a predefined feature into the metal workpiece.  Yet, Margulis discloses a cutting method with duplicative and repetitive passes for progressively cutting a feature into a workpiece (Figs. 12-13).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Herbert with duplicative and repetitive first and second passes as suggested by Margulis in order to remove further material and save time from resetting the machine to the first pass start position.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication has no patentable weight unless a new and unexpected result is produced).
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US Patent No. 3,128,657) in view of Margulis (EP 0699495 A1) further in view of Maier et al. (US Pub. No. 2020/0324345 A1).
(Claim 7) Herbert does not explicitly disclose a cutting insert with more than one nose portion.
Maier et al. (“Maier”) discloses a cutting portion (2) having a first nose portion (28a) and a second nose portion (28b).  The first and second nose portions (28a, 28b) each form free ends of the cutting tool (Fig. 19).  In a top view the first and second nose portions (Fig. 19) form an angle of more than 90° relative to each other measured around the longitudinal center axis (center hole of insert) of an intermediate portion (1).  At a time prior to filing it would have been 
(Claim 8) In Herbert, the coupling portion (30) and the intermediate portion (20) jointly form a tool body (Fig. 2).  The nose cutting edge (14) has a radius of curvature, but the radius of curvature is not explicitly disclosed as being within the claimed range.  Yet, the radius of curvature of the nose cutting edge is a result-effective variable because it impacts cutting performance and tool life due to the forces acting across the radius.  Therefore, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the nose cutting edge disclosed in Herbert with a radius of curvature in the range claimed in order to optimize the cutting performance and tool life due to the forces acting across the radius.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  Herbert does not explicitly disclose that the cutting portion is a cutting insert.
Maier discloses a cutting portion in the form of a first cutting insert (2).   A front end  of a tool body (Figs. 1-3) is defined by a first insert seat (13) for the first cutting insert (2).  The first cutting insert (2) is detachably clamped in the first insert seat (13) by clamping means (3). The first cutting insert (2) includes a bottom surface (Figs. 4, 11) opposite the top surface.  A side surface connects the top and bottom surfaces (Fig. 20).  A mid-plane (M1) extends mid-way between the top and bottom surfaces (Fig. 20).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Herbert with an insert as taught by Maier in order to provide a replaceable insert with additional cutting noses/edges.
(Claim 11) Herbert discloses that the longitudinal center axis is co-linear with the tool rotational axis (16; Fig. 2; Col. 2, Lines 46-47), but not in a tool where the indexable insert has first and second nose portions being arranged symmetrically in relation to the longitudinal center axis.
Maier discloses an indexable insert (2) having first and second nose portions (28a, 28b, 28c) being arranged symmetrically in relation to the longitudinal center axis (see, e.g., Figs. 1-3, 6-8, 19).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Herbert with a tool and insert as taught by Maier in order to provide additional cutting noses/edges.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US Patent No. 3,128,657) in view of Margulis (EP 0699495 A1) further in view of Armitge (US Patent No. 4,213,356).
Herbert does not explicitly disclose the further step of setting a maximum chip thickness to be constant or substantially constant during the first pass and/or the second pass.
Armitage discloses a method including a maximum chip thickness to be constant or substantially constant during operation (abs.).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Herbert with a constant or substantially constant chip thickness as suggested by Armitage in order to provide a constant load on the tool and thereby increase tool life by avoiding load spikes.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US Patent No. 3,128,657) in view of Margulis (EP 0699495 A1) further in view of Maki et al. (EP 1158378 A2)
Herbert does not explicitly disclose rotation of the work piece in the same direction during both the first and second passes.
Maki et al. discloses rotating the work piece in one direction despite orientation of the tool and the direction of cut (Fig. 7).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Herbert with a single direction of rotation of the metal work piece around the work piece rotational axis during both the first and second passes as suggested by Maki et al. in order to continuously machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RYAN RUFO/Primary Examiner, Art Unit 3722